Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (10,777,247).  Sun discloses A true random number generator (TRNG) apparatus comprising: magnetic tunnel junction (MTJ) structure including: a magnetic reference layer 118; a magnetic free layer 114; and a tunnel barrier layer 116 sandwiched between the reference layer and the free layer; wherein the free layer has anisotropy energy sufficiently low to provide stochastic fluctuation in the orientation of the magnetic state of the free layer via thermal energy column 5 – lines 27 to 32); and a magnetic dipole layer domain wall wire 110 coupled to the free layer of the MTJ structure, the magnetic dipole layer domain wall wire having a domain wall separating magnetic domains that are in opposite directions (150,152 of figure 1)) located in the domain wall wire, wherein the domain wall wire magnetic dipole layer is sufficiently coupled to the free layer of the MJT structure such that application of a current through the domain wall wire magnetic dipole layer causes movement of the location of the domain wall and wherein control of the current that tunes a probability distribution of the fluctuation in the orientation of the magnetic state of the free layer (column 7 – line 24 to column 8 – line 35).  Two terminals 180,184 are disclosed for the dipole layer.  Current source 302 is disclosed.  Controller 306 is considered the tuning circuitry.  Measurement circuitry 304 is considered to act along with controller 306 to function as the verification circuit.  Magnetic separation layer 112 is disclosed.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, May 7, 2022